Citation Nr: 9933442	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97- 30 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of frozen feet, on appeal from the initial 
grant of service connection (under the old rating criteria).

2.  Entitlement to an increased rating in excess of 10 
percent for residuals of a frozen left foot (under new rating 
criteria as of January 12, 1998).

3.  Entitlement to an increased rating in excess of 10 
percent for residuals of a frozen right foot (under new 
rating criteria as of January 12, 1998).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating determination by 
the Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for residuals of frozen feet and assigned a 10 
percent evaluation.  The veteran submitted a notice of 
disagreement with that rating decision in September 1997.  In 
October 1997, he was provided with a statement of the case.  
His substantive appeal was received in October 1997.  

Subsequently, in April 1999, the RO recharacterized the 
disability to reflect assignment of a 10 percent rating for 
each foot under revised rating criteria, effective from 
January 12, 1998.  The veteran continued his appeal.

Given the change in the rating assigned by the RO and the 
change in the rating criteria to be applied, the Board finds 
that it is necessary to recharacterize the issue certified on 
appeal.

As to the original evaluation which was appealed, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has re-characterized the first issue on 
appeal as set forth on the title page.

In addition to the above, the Board notes that although the 
RO granted an evaluation of 10 percent for each foot in 
accordance with changed rating criteria, as of January 12, 
1998, the veteran has continued to seek an increased 
evaluation for each foot under the new criteria.  In order to 
clarify the necessary analysis, the Board finds that it is 
necessary to identify separate and distinct appellate issues 
of entitlement to an increased evaluation for each foot under 
the changed rating criteria.  The Board has so 
recharacterized these issues, identified as the second and 
third issue on appeal as set forth on the title page.

Finally, it is noted that in August 1999, the veteran  
accompanied by his representative, appeared and presented 
testimony at a video-conference hearing before the 
undersigned Acting Member of the Board.  A complete 
transcript of the testimony is of record.

REMAND

The veteran contends that his service-connected frozen feet 
residuals are more disabling than the current 10 percent 
evaluations for each foot reflect.  During his August 1999 
videoconference hearing, the veteran requested a 20 percent 
disability evaluation for each foot.  He challenged the 
adequacy of the most recent VA examination, stating that the 
examination was "limited in scope."  He testified that 
there was no evaluation of his pain, walking difficulty or 
weakness and that X-rays had not been taken.  The veteran 
also testified that he has significant circulation problems, 
including burning, tingling and twitching, with the symptoms 
more pronounced at night.  The veteran has also indicated 
that he has not sought any recent post service treatment of 
his feet.

The Board finds the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Court 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
VA therefore has a duty to assist him in developing the facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.159 (1999).  That duty includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board also notes that the veteran's service-connected 
disorder is evaluated under Diagnostic Code 7122, formerly 
residuals of frozen feet (immersion foot), which was revised 
effective from January 12, 1998, and is now designated as 
residuals of cold injury.  Under the former rating criteria, 
residuals of frozen feet with mild symptoms such as 
chilblains are rated as 10 percent disabling whether 
unilateral or bilateral.  Persistent moderate swelling, 
tenderness, redness, etc. is rated 20 percent when unilateral 
and 30 percent when bilateral.  Loss of toes or parts, and 
persistent severe symptoms are rated 30 percent when 
unilateral and 50 percent when bilateral.  38 C.F.R. § 4.104 
(1997).

The revised 38 C.F.R. § 4.104, Code 7122 provides a 10 
percent rating for pain, numbness, cold sensitivity, or 
arthralgia.  A 20 percent rating is assigned for pain, 
numbness, cold sensitivity, or arthralgia, plus (emphasis 
added) tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis) of affected parts.  A 30 percent rating is 
warranted for cold injury residuals, with pain, numbness, 
cold sensitivity, or arthralgia, plus (emphasis added) two or 
more of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis) of affected parts.  Each affected part 
(hand, foot, ear, nose) is evaluated separately and the 
ratings are combined, if appropriate, in accordance with 
38 C.F.R. §§ 4.25 and 4.26.

The new rating criteria were deemed sufficiently different 
from those in effect at the time of the August 1997 decision 
on appeal that the veteran was scheduled for a VA examination 
in March 1999, and the RO analyzed the veteran's claim under 
the revised regulations in its April 1999 Supplemental 
Statement of the Case.

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Where, however, as in this case, the RO has 
considered both the new and old criteria, there is no need 
for a remand solely for that purpose.

However, the Board finds that the March 1999 VA examination 
does not provide comprehensive clinical findings sufficient 
for the evaluation of cold injuries under either the old or 
new rating criteria, and as a result, further VA examination 
is necessary.  Therefore, this case must be remanded to 
further develop the medical record.

The report does not address the frequency of manifestations 
of the frostbite residuals, a key to evaluating such 
residuals under the old criteria.  Specifically, the 1999 
report only reiterates the veteran's report of symptoms, 
without indicating whether the problems are "persistent."  
Moreover, none of the medical evidence characterizes the 
symptomatology as "mild," "moderate," or "severe," as 
indicated by the old criteria.  Nor does the medical evidence 
adequately address the presence or absence of any of the 
criteria for a 20 percent rating for either foot under the 
new criteria.  Thus, a remand is warranted for a new 
examination, so that the RO might have medical evidence that 
comports with the applicable criteria.

In addition as this case involves an initial rating assigned 
following the grant of service connection the RO should 
consider whether "staged" ratings can be assigned for the 
veteran's frozen feet residuals, as appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board notes that the Court rendered a decision 
in Rhodan v. West, 12 Vet. App. 55 (1998) holding that 
revised regulations do not allow for their retroactive 
application, in view of the effective date rule contained in 
38 U.S.C.A. § 5110(g), which prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.

In light of the Court's holding in Karnas and Rhodan, 
although the RO should apply all applicable criteria to the 
veteran's current claims, the revised criteria should not be 
applied to evidence dated prior to January 12, 1998.  In 
other words, the RO must review the evidence dated prior to 
January 12, 1998, only in light of the old regulations, but 
must review the evidence submitted after January 12, 1998, 
under both the old and newly revised regulations, using 
whichever version is more favorable to the veteran.

This case is REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his service-connected frozen feet.  The 
RO should request that the veteran 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment records 
and any additional VA medical records, 
not already on file, and incorporate them 
into the claims folder.

2.  The veteran should then be scheduled 
for a VA examination to determine the 
manifestations and severity of his 
service-connected frozen right and left 
foot residuals.  All indicated tests and 
studies, including X-rays, and 
neurological studies as appropriate, 
should be completed and all findings 
reported in detail.  As regards the old 
rating criteria, the examiner must 
comment as to whether the residuals of 
frozen are manifested by persistent 
moderate swelling, tenderness or redness, 
and/or whether they are manifested by 
loss of toes or parts of toes and 
persistent severe symptoms.  As regard 
the new rating criteria, the examining 
physician must comment as to the presence 
or absence of residuals of cold injury of 
the feet, such as pain, numbness, cold 
sensitivity, or arthralgia and the 
presence or absence of the following: 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis or X-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Each 
affected foot must be evaluated 
separately.  Finally, the examiner 
should, if possible, distinguish between 
the problems that the veteran has with 
his feet which are attributable to his 
service-connected residuals of frostbite, 
and the symptomatology associated with 
non-service connected problems that he 
has with his feet, if any.  All findings, 
opinions and bases therefor should be set 
forth in detail.  The claims folder must 
be provided to and reviewed by the 
examiner as part of the examination and 
the examiner should acknowledge such 
review in the examination report.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  The RO should then 
readjudicate the issues shown on the 
title page with consideration of the 
applicability of "staged" ratings as 
discussed in Fenderson.  The RO review 
should also reflect both the old and new 
criteria as required by Karnas.  The RO 
is reminded, however, that it should 
apply the new rating criteria only to the 
evidence of record dated after the 
criteria were revised, effective January 
12, 1998, as indicated by Rhodan.  If 
after this review is complete, any 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case which contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable law and 
regulations.  They should be given the 
opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRIAN W. LEMOINE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


